PER CURIAM.
Affirmed upon authority oí G & B of Jacksonville, Inc., d/b/a Out of Sight v. State of Florida, Department of Business Regulation, Division of Beverage, 371 So.2d 139 (Fla. 1st DCA 1979), Case No. GG-305, Opinion filed February 21; 1979, and G & B of Jacksonville, Inc., d/b/a The Harem v. State of Florida, Department of Business Regulation, Division of Beverage, 371 So.2d 137 (Fla. 1st DCA 1979), Case No. GG-311, Opinion filed February 21, 1979.
MILLS, Acting C. J., MITCHELL, HENRY CLAY, Jr., Associate Judge and SMITH, J., concur.